Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1975, which affirmed the decision of a referee disqualifying claimant from receiving benefits effective January 25, 1975 on the ground that he lost his employment through misconduct for a suspension period of four weeks. Claimant was suspended by his employer following a fight with a fellow employee in which he broke his nose. Substantial evidence supports the factual finding of the board that claimant was guilty of misconduct which justified suspension of his employment for a period of four weeks. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.